United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1402
                                    ___________

Francisco Orlando Saldana-Quinones;     *
Elsa Mendez-Roca,                       *
                                        *
             Petitioners,               * Petition for Review of
                                        * an Order of the Board
       v.                               * of Immigration Appeals.
                                        *
Eric H. Holder, Jr., Attorney General   * [UNPUBLISHED]
of the United States,                   *
                                        *
             Respondent.                *
                                   ___________

                              Submitted: September 14, 2010
                                 Filed: September 17, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Guatemalan citizens Francisco Orlando Saldana-Quinones and Elsa Mendez-
Roca petition for review of an order of the Board of Immigration Appeals that
affirmed an immigration judge’s denial of asylum and withholding of removal. We
lack jurisdiction to review the determination that petitioners’ asylum applications were
barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975,
989 (8th Cir. 2004). After careful review, we conclude the denial of withholding of
removal is supported by substantial evidence in the record because petitioners did not
meet their burden to show a “clear probability” that they would face persecution on
account of a protected ground if they are returned to Guatemala. See Ming Ming
Wijono v. Gonzales, 439 F.3d 868, 872, 874 (8th Cir. 2006) (standard of review);
Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 433-34 (8th Cir. 2007) (persecution
must be on account of protected ground); Bartolo-Diego v. Gonzales, 490 F.3d 1024,
1027-28 (8th Cir. 2007) (same).

      Accordingly, we deny the petition.
                     ______________________________




                                       -2-